The provision in question fixes the commission of the sheriff on execution sales of both real and personal property. "`One-half of such commission" refers to the rates of two per cent on the first $1,000, and one per cent on the remainder, and does not refer to "$100." "Such commission" is not $100. That figure is the maximum amount that may be charged on a sale of real estate. The construction given by the majority makes the reduction relate to real property alone. The use of the expression, "but in no case," must have reference to a plurality of cases as to real estate. The only plurality is in a case of a cash sale, and a sale when no cash is paid. The maximum of $100 applies to both cases in sales of real estate. In our judgment, the provision requires that, when the amount for which real or personal property is sold is credited on the debt and no money is transferred, the sheriff shall then charge one-half of such commission, to wit, one per cent on the first $1,000 and one-half of one per cent on all sums above that amount; but in no case of the sale of real estate shall he charge more than $100. *Page 169